Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-35 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Abedini et al. [US 20190014533]. 

As per claim 1, Abedini teaches:
A node for wireless communication in a wireless network, (Abstract, e.g. [0055] Aspects of the disclosure are initially described in the context of a wireless communications system. Generally, aspects of the described techniques provide for resource requests between nodes of a wireless backhaul network. For example, two wireless nodes of the wireless backhaul network may have a connection used for access and/or backhaul communications in the wireless backhaul network. A first of the wireless nodes may determine or otherwise identify a third wireless node that the first wireless node does not have a connection with. The third node may or may not already have connection(s) to other wireless nodes of the wireless backhaul network. The first wireless node may determine which resource(s) are needed to establish a connection (or otherwise communicate with) the third wireless node and transmit a resource request message to a second wireless node (e.g., a wireless node with an access node function (ANF) that is connected to the first wireless node). The resource request message may carry or otherwise indicate which resources are being requested (e.g., a specific set of resources are requested or any resources are being requested). The second wireless node may determine or otherwise identify a resource configuration that includes available resource(s) that can be used by the first wireless node. The second wireless node may transmit a response message to the first wireless node identifying or otherwise conveying an indication of the available resources. The first wireless node may select resources from the available resources and use the selected resources for communications with the third wireless node) comprising: a memory; and one or more processors operatively coupled to the memory, (e.g. node; ¶ 79) the memory and the one or more processors configured to: 
transmit an indication of a capability of the node for simultaneous communication with respect to at least one of: (e.g. [0095] In another example, the resource request may be to enable MU-MIMO at the UEF of wireless node 320. That is, the UEF of wireless node 320 may have the capability and configuration to have simultaneous communications with multiple other wireless nodes (e.g., using different antenna subarrays or antenna ports). In some aspects, the ANF of wireless node 305 may or may not be part of the multiple other nodes. In some aspects, the other wireless node(s) may or may not be part of the same star (i.e. UEFs of the same ANF of wireless node 305))
multiple parent nodes of the node, multiple mobile termination components of the node, multiple transmit receive points of the node, multiple cells of the node, or a combination thereof and communicate with another node in the wireless network based at least in part on the capability. (e.g. [0104] In some aspects, the first wireless node 405 may configure the request message to convey an indication of the requested resources. The requested resources may include any resource available at the second wireless node 410. The requested resources may include a subset of resources from an available set of resources at the second wireless node 410. In some aspects, the first wireless node 405 may identify the requested resources based on at least one of a resource schedule of a plurality of wireless nodes, a capability configuration of the plurality of wireless nodes, a communication requirement of the plurality of wireless nodes, a signal received from the plurality of wireless nodes, and/or a channel state information or beam measurement corresponding to the plurality of wireless nodes, either alone or in any combination. In some aspects, the plurality of wireless nodes may include any combination of the first wireless node 405, the third wireless node 415, and a fourth wireless node).

As per claim 2, Abedini teaches:
The node of claim 1, wherein the indication of the capability indicates at least one of: whether the node supports simultaneous transmission via multiple cells of the node, whether the node supports simultaneous reception via multiple cells of the node, whether the node supports simultaneous transmission by a first cell of the node and reception by a second cell of the node, or a combination thereof. (e.g. simultaneous transmission; ¶ 95-96)

As per claim 3, Abedini teaches:
The node of claim 1, wherein the cells of the node include at least one of: multiple cells of a distributed unit component of the node, multiple cells corresponding to multiple transmit receive points of a distributed unit component of the node, or a combination thereof. (e.g. distributed; ¶ 65, 93, 120)

As per claim 4, Abedini teaches:
The node of claim 1, wherein the indication of the capability for simultaneous communication identifies the cells that the node is capable of using for simultaneous communication. (e.g. simultaneous communication; ¶ 95-96)

As per claim 5, Abedini teaches:
The node of claim 1, wherein the indication of the capability indicates at least one of: whether the node supports simultaneous transmission to multiple parent nodes of the node, whether the node supports simultaneous reception from multiple parent nodes of the node, whether the node supports simultaneous transmission to a first parent node of the node and reception from a second parent of the node, or a combination thereof. (e.g. simultaneous transmission; ¶ 95-96)

As per claim 6, Abedini teaches:
The node of claim 1, wherein the indication of the capability for simultaneous communication identifies the multiple parent nodes with which the node is capable of simultaneous communication. (e.g. simultaneous communication; ¶ 95-96)

As per claim 7, Abedini teaches:
The node of claim 1, wherein the indication of the capability indicates at least one of: whether the node supports simultaneous transmission by multiple mobile termination components of the node, whether the node supports simultaneous reception by multiple mobile termination components of the node, whether the node supports simultaneous transmission by a first mobile termination component of the node and reception by a second mobile termination component of the node, or a combination thereof. (e.g. simultaneous transmission; ¶ 95-96)

As per claim 8, Abedini teaches:
The node of claim 1, wherein the indication of the capability for simultaneous communication identifies the multiple mobile termination components that the node is capable of using for simultaneous communication. (e.g. simultaneous communication; ¶ 95-96)

As per claim 9, Abedini teaches:
The node of claim 1, wherein the indication of the capability indicates at least one of: whether the node supports simultaneous transmission by multiple transmit receive points of the node, whether the node supports simultaneous reception by multiple transmit receive points of the node, whether the node supports simultaneous transmission by a first transmit receive point of the node and reception by a second transmit receive point of the node, or a combination thereof. (e.g. simultaneous transmission; ¶ 95-96)

As per claim 10, Abedini teaches:
The node of claim 1, wherein the indication of the capability indicates at least one of: whether the node supports simultaneous communication by a mobile termination component of the node and a transmit receive point of a distributed unit of the node, whether the node supports simultaneous communication by a distributed unit of the node and a transmit receive point of a mobile termination component of the node, whether the node supports simultaneous communication by a transmit receive point of a distributed unit of the node and a transmit receive point of a mobile termination component of the node, whether the node supports simultaneous communication by a first transmit receive point of a mobile termination component of the node and a second transmit receive point of the mobile termination component of the node, whether the node supports simultaneous communication by a first transmit receive point of a distributed unit of the node and a second transmit receive point of the distributed unit of the node, or a combination thereof. (e.g. [0065] The core network 130 may provide user authentication, access authorization, tracking, Internet Protocol (IP) connectivity, and other access, routing, or mobility functions. At least some of the network devices, such as base station 105 may include subcomponents such as an access network entity, which may be an example of an access node controller (ANC). Each access network entity may communicate with a number of UEs 115 through a number of other access network transmission entities, each of which may be an example of a smart radio head, or a transmission/reception point (TRP). In some configurations, various functions of each access network entity or base station 105 may be distributed across various network devices (e.g., radio heads and access network controllers) or consolidated into a single network device (e.g., a base station 105); and ¶ 93, 120)

As per claim 11, Abedini teaches:
The node of claim 1, wherein the multiple transmit receive points of the node include at least one of: multiple transmit receive points of a mobile termination component of the node, multiple transmit receive points of a distributed unit component of the node, a first transmit receive point of a mobile termination component of the node and a second transit receive point of a distributed unit component of the node, or a combination thereof. (e.g. distributed; ¶ 65, 93, 120)

As per claim 12, Abedini teaches:
The node of claim 1, wherein the indication of the capability for simultaneous communication identifies the transmit receive points that the node is capable of using for simultaneous communication. (e.g. simultaneous communication; ¶ 95-96)

As per claim 13, Abedini teaches:
The node of claim 1, wherein the indication of the capability of the node for simultaneous communication is for at least one of: all combinations of parent nodes of the node, all combinations of mobile termination components of the node, all combinations of transmit receive points of the node, all combinations of cells of the node, or a combination thereof. (e.g. simultaneous communication; ¶ 95-96)

As per claim 14, Abedini teaches:
The node of claim 1, wherein the one or more processors, when communicating with another node in the wireless network based at least in part on the capability, are configured to receive at least one of a configuration or a resource allocation based at least in part on the capability. (e.g. simultaneous communication; ¶ 104)

As per claim 15, Abedini teaches:
The node of claim 1, wherein the indication of the capability of the node for simultaneous communication is transmitted based at least in part on a report configuration received by the node. (e.g. simultaneous communication; ¶ 95-96)

As per claim 16, Abedini teaches:
The node of claim 15, wherein the report configuration indicates at least one of: a combination of parent nodes of the node for which the capability of the node for simultaneous communication is to be reported, a combination of mobile termination components of the node for which the capability of the node for simultaneous communication is to be reported, a combination of transmit receive points of the node for which the capability of the node for simultaneous communication is to be reported, or a combination thereof. (e.g. simultaneous communication; ¶ 95-96)

As per claim 17, Abedini teaches:
The node of claim 1, wherein the indication of the capability of the node for simultaneous communication includes an indication of whether the capability is conditional or unconditional. (e.g. simultaneous communication based on condition; ¶ 95, 188)

As per claim 18, Abedini teaches:
The node of claim 17, wherein the indication of whether the capability is conditional or unconditional includes an indication of a condition to which the simultaneous communication is subject. (e.g. simultaneous communication; ¶ 95-96)

As per claim 19, Abedini teaches:
The node of claim 1, wherein the one or more processors are further configured to: receive a configuration or a resource allocation based at least in part on the indication of the capability; and transmit an indication of whether the node supports the configuration or the resource allocation based at least in part on a condition associated with the simultaneous communication. (e.g. simultaneous communication; ¶ 95-96)

As per claim 20, Abedini teaches:
The node of claim 1, wherein the one or more processors are further configured to: receive downlink control information that indicates a first set of resources scheduled for the node for communication with a first parent node of the node; determine that the first set of resources conflicts with a second set of resources scheduled for the node for communication with a second parent node of the node due to a condition associated with capability for the simultaneous communication; and transmit, in uplink control information, an indication that the node is not capable of communicating using the first set of resources based at least in part on the determination. (e.g. simultaneous communication; ¶ 95-96)

Claims 21-33 are apparatus claims corresponding to apparatus claims 1-7, 10-11, 15-16, 14 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 34-35 are method claims corresponding to apparatus claims 1, 21 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Islam, Muhammad Nazmul, Sundar Subramanian, and Ashwin Sampath. "Integrated access backhaul in millimeter wave networks." 2017 IEEE Wireless Communications and Networking Conference (WCNC). IEEE, 2017; Provides: High spatial reuse through densification of wireless networks and higher amount of bandwidth are necessary to meet the increase of wireless demand in the next decade. Small cells that operate at millimeter wave (MMW) band can fulfill these two criteria. Deploying fiber to many small cell MMW base stations can be expensive and wireless backhaul can reduce this cost. A fixed access backhaul network - where the available resource is fixed separately for access and backhaul links - cannot meet the dynamic traffic demand of the network. An integrated access backaul (IAB) network - where the summation of available resource is fixed for access and backhaul links - can dynamically change the partition between access and backhaul links and meet instantaneous demand of UEs acrosss the network. This work focuses on joint cost optimal fiber drop deployment, resource allocation and routing in an IAB network. Simulation results show that IAB can significantly reduce the fiber drop deployment cost of the network compared to fixed access backhaul network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641